MICKLE, Judge.
We affirm appellant’s convictions and sentences except for the order of restitution payable to Popeye’s Chicken located at 2143 Edgewood Avenue West. Appellant did not enter a plea to, nor was he otherwise convicted of, the charge of burglary against this establishment. Therefore, restitution for any losses incurred with respect thereto was improperly ordered. See In the Interest of F.P., 615 So.2d 214 (Fla. 1st DCA 1993); McBride v. State, 617 So.2d 405 (Fla. 4th DCA 1993); S.T.N. v. State, 474 So.2d 884 (Fla. 4th DCA 1985). The state concedes error on this point. Accordingly, we reverse this restitution order.
The remaining three restitution orders are affirmed. Nix v. State, 604 So.2d 920 (Fla. 1st DCA 1992).
AFFIRMED in part, REVERSED in part.
BOOTH and BENTON, JJ., concur.